Name: Commission Regulation (EEC) No 896/93 of 16 April 1993 setting the indicative yield for hemp seed for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 17. 4. 93 Official Journal of the European Communities No L 93/13 COMMISSION REGULATION (EEC) No 896/93 of 16 April 1993 setting the indicative yield for hemp seed for the 1992/93 marketing year homogeneous production areas ; whereas on the basis of this information and by reference to the factors mentioned in Article 1 (3) of that Regulation the indica ­ tive yield of hemp seed should be determined' for the homogeneous production areas established using the data transmitted by the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3698/88 of 24 November 1988 laying down special measures for hemp seed ('), as amended by Regulation (EEC) No 2050/92 (2), and in particular Article 2 (3) thereof, Whereas pursuant to Article 2 ( 1 ) of Regulation (EEC) No 3698/88 the aid for hemp seed is granted for a production volume obtained by applying an indicative yield to the areas sown and harvested ; whereas this yield is to be determined as specified in Council Regulation (EEC) No 3698/88 and (EEC) No 1496/89 of 29 May 1989 laying down general rules for granting aid for hemp seed (3) ; Whereas pursuant to Article 7 ( 1 ) of Commission Regula ­ tion (EEC) No 3164/89 of 23 October 1989 laying down detailed rules for the application of special measures in respect of hemp seed (4), as amended by Regulation (EEC) No 3587/92 (*), producing Member States have informed the Commission of the outcome of the sampling checks mentioned in Article 1 (2) of that Regulation carried out to determine representative seed yields per hectare in HAS ADOPTED THIS REGULATION : Article 1 The indicative yield for hemp seed is fixed at 1 285 kg/ha per hectare for the 1992/93 marketing year. Article 2 This Regulation shall enter into force on the third day following of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 325, 29. 11 . 1988, p. 2. (2) OJ No L 215, 30 . 7. 1992, p. 8 . P) OJ No L 148, 1 . 6. 1989, p. 3 . (4) OJ No L 307, 24. 10 . 1989, p . 22. 0 OJ No L 364, 12. 12. 1992, p. 26.